DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet of Figure 5 was received on 3/15/22.  The drawings are unacceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance. Examiner requires black and white line drawings in place of the photograph. See MPEP 608.02 for further details on the requirement for clear drawings.
 
Allowable Subject Matter
Claims 1-8 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-8, Examiner stated in previous office action mailed on 12/15/21 that the contents of Claim 9 would be allowable if rewritten in the independent claim. Applicant amended Claim 1 to include the limitations of Claim 9, and is therefore allowable. The primary reason for allowance for claim 1, is the inclusion of the plurality of snap fasteners coupled through a hole in the flexible panel within the soft chassis.
Regarding Claims 14-17, Examiner stated in previous office action mailed on 12/15/21 that the contents of Claim 18 would be allowable if rewritten in the independent claim. Applicant amended Claim 14 to include the limitations of Claim 18, and is therefore allowable. The primary reason for allowance for claim 14, is the inclusion of transmitting a coded signal in response to the enquiry signal, wherein the coded signal strength indicates the likelihood of the animal having triggered the security sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642